United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3516
                                   ___________

Earnest Conrod, Jr.,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas
United States Bureau of Prisons,      *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                             Submitted: September 30, 2005
                                Filed: October 25, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Earnest Conrod, Jr., a federal inmate, appeals from the final judgment entered
in the District Court1 for the Eastern District of Arkansas granting summary judgment
to the Bureau of Prisons (BOP) in Conrod’s Privacy Act action, in which he alleged
that defendants falsely labeled him as a gang member in his inmate central file in
retaliation for his refusal to have his court-ordered fine deducted from his prison


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
wages. He also appeals from the district court’s denial of his postjudgment motion
for reconsideration. For reversal, he argues that he proved a prima facie violation of
the Privacy Act. For the reasons discussed below, we affirm the judgment of the
district court.

       Upon de novo review, see Hallgren v. United States Dep’t of Energy, 331 F.3d
588, 589 (8th Cir. 2003), we conclude that Conrod did not demonstrate that the BOP
willfully and intentionally failed to maintain records in a manner reasonably
necessary to assure fairness. See Deters v. United States Parole Comm’n, 85 F.3d
655, 657 (D.C. Cir. 1996) (describing elements of prima facie Privacy Act claim).
Regardless of whether the gang-associate reference was inaccurate, we see no
evidence that the BOP included the reference with the requisite intent and wilfulness.
Conrod tried to connect his refusal to pay his fine with the inclusion of the gang
reference some three months later, but neither the prison staff member who overheard
Conrod speaking with other gang associates about an assault, nor the person who
wrote an internal report that named Conrod as one of sixty inmates involved in a gang
disturbance, was involved in the fine-payment dispute. Further, after Conrod was
named as a gang associate in the internal report, subsequent transfer memoranda
merely restated what this report had said. See id. at 660 (agency acts in intentional
or willful manner by committing act without grounds for believing it to be lawful or
by flagrantly disregarding others’ rights under Privacy Act); Laningham v. United
States Navy, 813 F.2d 1236, 1242 (D.C. Cir. 1987) (per curiam) (violation must be
so patently egregious and unlawful that anyone undertaking conduct should have
known it unlawful).

       We also conclude that the district court did not abuse its discretion in denying
Conrod’s motion for reconsideration. See Parton v. White, 203 F.3d 552, 556 (8th
Cir.) (per curiam) (standard of review), cert. denied, 531 U.S. 963 (2000).

      Accordingly, we affirm.
                     ______________________________
                                         -2-